DETAILED ACTION
This office action follows a reply filed on December 11, 2020.  Claims have been amended.  Claims 1-6, 8-12 and 18-26 are currently pending and under examination.
The rejection over CN ‘482 is withdrawn, as CN ‘482 seems to only focus on the dispersion properties of molybdenum bisulphide, rather than the melamine cyanurate, or both.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a dispersant.
Applicants disclose the following:

    PNG
    media_image1.png
    104
    575
    media_image1.png
    Greyscale


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires a method step of performing a “flash-off process”, which is known in the art to remove solvent; however, claim 10, from which claim 26 depends, does not require the inclusion of a solvent.  Therefore, it is unclear as to whether this method step is required if a solvent is not present.


Claim Rejections - 35 USC § 102
Claims 1, 5, 6, 8, 10, 18-20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-160799; however, for convenience, the Google patents translation will be cited below.
JP ‘799 discloses a sliding member prepared from a coating composition comprising a resin solution, a fullerene carbon material and a solid lubricant (p. 3), where the resin solution is a polyamideimide resin (p. 4), and the solid lubricant is specifically listed to include melamine cyanurate (p. 5), specifically disclosing that “the solid lubricant is uniformly dispersed in the resin solution” (p. 
JP ‘799 anticipates instant claims 1 and 6.
	As to claim 5, JP ‘799 discloses that dispersants and leveling agents can be added (p. 6).
	As to claims 8 and 10, JP ‘799 discloses preparing the coating composition by dissolving the fullerene carbon material in a solvent and uniformly dispersing the solid lubricant in the resin solution, where the composition is then coated on the surface of a substrate, where methods of coating include spray coating (p. 6).
	As to claims 18-20, JP ‘799 exemplifies the preparation of an overlay where the solid lubricants have a particle size of 1 and 10 micron and the thickness of the sliding layer is 20 micron (p. 7); therefore, the particle size of the solid lubricant, which is disclosed to include melamine cyanurate, is smaller than the thickness of the sliding layer.
	As to claim 22, JP ’799 does not require a mixture of solid lubricants and melamine cyanurate is specifically listed as a suitable solid lubricant; therefore, the composition described above uses melamine cyanurate as the only solid lubricant.
	As to claim 24, JP ‘799 discloses preparing a coating composition where the solid lubricant is uniformly dispersed in the resin solution by way of mixing in .

Claims 1, 5, 6, 8, 10, 18-20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-045463; however, for convenience, the Google patents translation will be cited below.
JP'463 discloses a coating composition for a sliding member, such as a piston of an internal combustion engine, which meets applicants’ bearing material, comprising a polyamideimide resin, a wear suppressing material, preferably flaky alumina (Al2O3) and a solid lubricant (p. 2), where the solid lubricant is specifically listed to include melamine cyanurate, having a particle size of 15 micron or less, and being present in an amount of 10-150 phr (pp. 2-3). 
JP'463 discloses the optional inclusion of additives such as dispersants that help disperse wear inhibitors and solid lubricants, silane coupling agents that help improve adhesion and adhesion to wear inhibitors, leveling agents that control surface tension, surfactants, and thickeners that control thixotropic properties (p. 3).  
Applicants disclose the following:

    PNG
    media_image2.png
    109
    525
    media_image2.png
    Greyscale

Therefore, the coating composition meets the claimed limitation of “distributed evenly throughout”.

JP'463 anticipates instant claims 1, 6, 8, 10 and 18. 
As to claim 5, JP'463 discloses the optional inclusion of additives such as dispersants that help disperse wear inhibitors and solid lubricants, silane coupling agents that help improve adhesion and adhesion to wear inhibitors, leveling agents that control surface tension, surfactants, and thickeners that control thixotropic properties (p. 3).  
As to claims 19 and 20, JP'463 discloses that the coating film formed on the surface of the sliding member has a thickness of 5-25 micron, disclosing that if the maximum particle size of the solid lubricant is larger than the film thickness of the coating film, the solid lubricant tends to fall off; therefore, JP'463 inherently desires the solid lubricant to have a particle size which is less than the thickness of the coating.
As to claim 22, JP ‘463 does not require a mixture of solid lubricants and melamine cyanurate is specifically listed as a suitable solid lubricant; therefore, the composition described above uses melamine cyanurate as the only solid lubricant.
As to claim 24, JP ‘463 discloses dissolving the polyamide-imide resin in an organic solvent, adding the solid lubricant and wear suppressing material to the solution in which the polyaimideimide resin is dissolved, and the solid lubricant and wear suppressing material are dispersed for an appropriate amount .

Claims 1, 4, 6, 8, 10, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0313893.
US '893 discloses a sliding member 1 comprising a bearing alloy layer 5, that has a coating layer 7, that contains a binder resin 10, metal particles 11, and a solid lubricant 13 (p. 2, [0033]-[0037]), where the binder resin containing in the resin composition binds the coating layer to the base material and disperses and fixes the metal particles and the solid lubricant, the resin material specifically listed to include polyamideimide resins (p. 2, [0038]) and the solid lubricant specifically listed to include melamine cyanurate (p. 3, [0051 ]). 
The claimed combination is anticipated by US'893, as it can be "at once envisaged" from the disclosure. Polyamideimide resin (PAI) is a preferred resin, as evidenced by the examples. Melamine cyanurate is one of 12 possible solid lubricants. 
From Figure 2, it can be seen that even dispersion of the solid lubricant to form a uniform composition is desired.  
US '893 anticipates instant claims 1, 6, 8, 10 and 18. 
As to claim 4, US '893 discloses that the metal particles have a flat flaky shape (p. 3, [0044]).
.

Claim Rejections - 35 USC § 103
Claims 2, 3, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-160799, as applied above to claims 1, 5, 6, 8, 10, 18-20, 22 and 24; however, for convenience, the Google patents translation will be cited below. 
JP ‘799 anticipates instant claims 1, 5, 6, 8, 10, 18-20, 22 and 24, as described above and applied herein as such, as JP ’799 discloses a sliding member prepared from a coating composition comprising a polyaimideimide resin solution, a fullerene carbon material and a solid lubricant specifically listed to include melamine cyanurate, specifically disclosing that “the solid lubricant is uniformly dispersed in the resin solution”, where the sliding member can be used for a slide bearing that supports the drive shaft of a compressor, where the sliding layer is formed on the surface side of the substrate.
JP ‘799 teaches that the solid lubricant has a particle size of preferably 1-20 micron, and teaches the inclusion of the solid lubricant in an amount of 10-90 wt% in the sliding member, as described in the above rejection.  JP ‘799 does exemplify a solid lubricant having a particle size of 1 micron (p. 7).  The particle size and amount of solid lubricant overlap with the claimed ranges in instant prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘799 is prima facie obvious over instant claims 2, 3, 9, 11 and 12.

Claims 2, 3, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-045463, as applied above to claims 1, 5, 6, 8, 10 and 17-20, 22 and 24.
JP'463 anticipates instant claims 1, 5, 6, 8, 10, 18-20, 22 and 24, as described above and applied herein as such, as JP '463 discloses a coating film for a sliding member, such as a piston in an internal combustion engine, comprising 100 parts polyamideimide resin; 1-80, preferably 10-50 parts of a wear suppressing material, preferably flaky alumina; and 5-250, preferably 10-150 parts of a solid lubricant, specifically listed to include melamine cyanurate. 
As to claims 2, 11 and 12, JP'463 teaches the solid lubricant as having a particle size of 15 micron or less, the range of which overlaps with the claimed range of 0.2-5 micron in instant claim 2, the claimed range of 0.5-3 micron in instant claim 11 and the claimed range of 1-2 micron in instant claim 12, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. See MPEP 2144.05.

As to claims 3, 9, 13, 14, this combination suggests a composition comprising 3-71 wt%, preferably 6-58 wt% solid lubricant, the ranges of which overlaps with the claimed range of 2-30 wt% of instant claims 3 and 9, the claimed range of 5-25 wt% of instant claim 13, and the claimed range of 8-12 wt% of instant claim 14, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. See MPEP 2144.05. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 2, 3, 9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0313893, as applied above to claims 1, 4, 6, 8, 10, 16 and 18.
US '893 anticipates instant claims 1, 4, 6, 8, 10, 16 and 18, as described above and applied herein as such, as US '893 discloses a sliding member 1 comprising a bearing layer 5, that has a coating layer 7, that contains a binder resin 10, metal particles 11, and a solid lubricant 13 (p. 2, [0033]-[0037]), where the binder resin containing in the resin composition binds the coating layer to the 
US '893 exemplifies a composition comprising 30 vol% MoS2 (2 micron particle size), 10 vol% aluminum (5 micron particle size) and no other components, suggesting the binder resin in an amount of 60 vol%. Melamine cyanurate is specifically listed as a functional and alternative equivalent to MoS2; therefore, substituting M0S2 with melamine cyanurate is prima facie obvious.
This substitution suggests a composition comprising 60 vol% PAI (1.4 g/cm3), 30 vol% melamine cyanurate (1.70 g/cm3) and 10 vol% aluminum (2.7 g/cm3), which is the same as about 52 wt% PAI, 17 wt% aluminum, and 31 wt% melamine cyanurate, which meets the claimed range of about 30 wt% melamine cyanurate. 
Alternatively, US '893 teaches that the composition can comprise a minimum of 20 vol% (p. 3, [0052]), teaching the mixing ratio (vol%) of the metal particles:solid lubricant=1 :2 to 14 (p. 3, [0054]), suggesting a composition comprising 21-23 wt% melamine cyanurate, 1.7-2.5 wt% aluminum and 62-74 wt% PAI. Therefore, it can be seen that the compositions suggested by US '893 suggest a content of melamine cyanurate that overlaps with the claimed range of 2-30 wt% in instant claims 3 and 9, and the claimed range 5-25 wt% of instant claim 11, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness. See MPEP 2144.05. 

US ‘893 is prima facie obvious over instant claims 3, 9 and 11. 
As to claims 2, 11, 12, 19 and 20, US '893 teaches that the solid lubricant particles have an average particle length of ½ or less of the average length of the metal particles, so as not to interfere with the metal particles, exemplifying the solid lubricant particles as having a particle size of 1.5 or 2 micron (p. 4, Table 2) and teaches the coating layer as having a thickness of preferably 3-15 micron (p. 4, [0057]), exemplifying a thickness of 5 micron (p. 4, [0063]).

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0313893, as applied above to claims 1, 4, 6, 8, 10, 16 and 18, and further in view of US 2017/0051782 and GB 2524255.
US '893 anticipates instant claims 1, 4, 6, 8, 10, 16 and 18, as described above and applied herein as such, as US '893 discloses a sliding member 1 comprising a bearing, exemplifying the use of a half shell bearing (p. 4, [0063]), that has a coating layer 7, that contains a binder resin 10, metal particles 11, and a solid lubricant 13 (p. 2, [0033]-[0037]), where the binder resin containing in the resin composition binds the coating layer to the base material and disperses and fixes the metal particles and the solid lubricant, the resin material specifically listed to include polyamideimide resins (p. 2, [0038]) and the solid lubricant 
US '893 teaches the bearing as having a coating layer to increase this lubricity with a thickness of 3-15 micron; however, does not specifically teach the use of a plurality of layers, as claimed in instant claim 21. 
US'872 teaches a sliding element, specifically a half shell bearing, for supporting a rotatable shaft for use in automotive engines (p. 1, [0003]-[0006]), teaching the half shell bearing as comprising a polymer-based running layer, the matrix of the running layer including polyamide imide, as well as hard particulate, such as aluminum flakes, and a solid lubricant (p. 7, [0117]-[0119]). US '892 teaches that the polymer running layer can be formed by depositing a plurality of polymer-based sub-layers, teaching that the use of sub-layers may provide greater control of the thickness of the polymer running layer (p. 5, [0072]).
US '893 in view of US '872 is prima facie obvious over instant claim 21.
GB ‘255 teaches a bearing shell comprising a polyamideimide overlay coating comprising a solid lubricant and aluminum flakes, teaching that the overlay layer may be deposited in a single deposition, or for greater thicknesses, the overlay layer may alternatively be built up by deposition of a succession of sub-layers, with a flash off stage provided between successive depositions to remove solvent from the sub-layers.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-160799, JP 2006-045463 or US 2017/0313893, as applied above to claim 1, and further in view of JP 2004-149622, as evidenced by Nissan Chemical (Melamine Cyanurate, 2021, 2 pages).
JP ‘622 teaches a polyamideimide sliding member comprising hard particles and solid lubricants, teaching the particles as having as having an average particle size of up to 5 micron, teaching that in order to maintain wear resistance, it is required that the particles have not only a fine average particle size, but a sharp particle size distribution, teaching that if the average particle size distribution is not uniform, the characteristics will vary (p. [0030]).  A uniform or sharp particle size distribution suggests a low d90/d10 ratio. 
Nissan Chemical suggests that melamine cyanurate having a fine particle size, such as d50<2, has a bulk density of between about 0.2-0.5 ton/m3 (or g/mL) (p. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a melamine cyanurate having the claimed bulk density, d10, d50 and d90, in any of the above sliding members taught by JP ‘799, JP ‘463 or US ‘893, as each reference teaches a sliding member comprising melamine cyanurate in polyamideimide, suggesting an average particle size of 1 micron as being suitable, as JP ‘622 teaches that a fine particle size distribution and sharp/uniform distribution maintains the desired wear resistance and uniform characteristics of the sliding member.
Nissan Chemical is prima facie obvious over instant claim 23.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-045463, as applied above to claim 10, and further in view of JP 2009-068584; however, for convenience, the machine translation of JP ‘584 will be cited below.
JP '463 anticipates instant claim 10, as described above and applied herein as such, as JP ‘463 discloses a coating composition for a sliding member, such as a piston of an internal combustion engine, which meets applicants’ bearing material, comprising 100 parts polyamideimide resin, 1-80, preferably 10-50 parts of a wear suppressing material, preferably flaky alumina (Al2O3) and 5-250, preferably 10-150 parts of a solid lubricant (p. 2), where the solid lubricant is specifically listed to include melamine cyanurate, having a particle size of 15 micron or less, and being present in an amount of 10-150 phr (pp. 2-3). 
JP'463 teaches the optional inclusion of additives such as dispersants that help disperse wear inhibitors and solid lubricants, silane coupling agents that help improve adhesion and adhesion to wear inhibitors, leveling agents that control surface tension, surfactants, and thickeners that control thixotropic properties (p. 3); however, does not teach or suggest the amount of leveling agent to be added.
JP ‘584 teaches a sliding coating comprising a metal substrate and a polymeric overlay for use in an internal combustion engine, comprising a polyamideimide resin and a solid lubricant, teaching that additives such as prima facie obvious, as JP ‘584 teaches that this is a suitable range for use of a levelling agent in a polyamideimide overlay composition comprising a solid lubricant.
JP ‘463 in view of JP ‘584 suggests a composition comprising 6-58 wt% melamine cyanurate, 4-30 wt% alumina and 0-5 wt% levelling agent, the ranges of which overlap with the claimed range of 2-30 wt% melamine cyanurate, 26 wt% alumina and 0.5 wt% leveler, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘463 in view of JP ‘584 is prima facie obvious over instant claim 26.

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. 
Applicants argue that none of the above references describe the dispersion of the solid lubricant within the resin.
The newly applied reference, JP ‘799 specifically discloses that “the solid lubricant is uniformly dispersed in the resin solution” (p. 6).  

Applicants disclose the following:
    PNG
    media_image2.png
    109
    525
    media_image2.png
    Greyscale

JP'463 (Nomura) by applicants, discloses the optional inclusion of additives such as dispersants that help disperse wear inhibitors and solid lubricants, silane coupling agents that help improve adhesion and adhesion to wear inhibitors, leveling agents that control surface tension, surfactants, and thickeners that control thixotropic properties (p. 3).  Therefore, the coating composition of JP ‘463 meets the claimed limitation of “distributed evenly throughout”.
In Figure 2 of US '893 (Yasuda), it can be seen that even dispersion of the solid lubricant to form a uniform composition is desired.  
Therefore, applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants have amended to require the even distribution of the melamine cyanurate throughout the matrix resin, as well as the addition of five new claims comprising limitations that were not previously considered.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Brieann R Johnston/Primary Examiner, Art Unit 1768